t c summary opinion united_states tax_court bahram m tarighi and parvaneh tarighi petitioners v commissioner of internal revenue respondent docket no 7654-13s filed date bahram m tarighi and parvaneh tarighi pro sese elizabeth c mourges for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax and penalties as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure -0- -0- penalty sec_6662 dollar_figure dollar_figure after concessions the issues remaining for our consideration are whether mr tarighi was engaged in a trade_or_business whether petitioners are entitled to various itemized_deductions whether petitioners failed to report a state tax_refund received in whether petitioners are liable for an addition_to_tax for the failure to timely file their return and whether petitioners are liable for accuracy-related_penalties for and background petitioners resided in maryland at the time their petition was filed petitioners’ joint income_tax return for was due on date and was filed on date petitioners’ joint income_tax returns for and were timely filed at the time of trial mr tarighi was a civil engineer with years of experience as a highway designer and construction engineer after many years of being an employee mr tarighi wanted to start his own company in after encouragement from his family and while still employed he decided to pursue this goal he selected the name civil engineering services ces had business cards printed designed stationery and set up a web site mr tarighi also purchased a computer a desk and other office supplies and set up an office in the basement of his home in mid-2008 mr tarighi’s employer dramatically reduced his salary and he decided he would devote more of his time to developing ces from his experience in the field mr tarighi knew many contractors and project engineers performing work on the local highways in maryland he regularly visited construction sites after work to distribute business cards and speak with managers and others performing construction on the local highways in addition to promoting his business mr tarighi would use these trips to stay abreast of developments in the highway construction engineering industry he continued these visits throughout and years at issue during and the first half of mr tarighi was employed by wallace montgomery associates wallace montgomery wallace montgomery had a contract with the maryland transit association mta and mr tarighi worked exclusively on this contract mr tarighi worked in the mta’s office it has not been shown how often mr tarighi would drive from his home to wallace montgomery’s office before going to the mta’s office and how often he would drive from his home directly to the mta’s office during the second half of mr tarighi worked for progressive engineering services progressive mta contracted with progressive to perform the work that mta had previously contracted wallace montgomery to perform while employed by progressive mr tarighi worked in the mta’s office and drove from his home directly to the mta’s office each day progressive’s contract with the mta was completed on date mr tarighi became unemployed when progressive’s contract with mta ended and he rejected a job offer from wallace montgomery to focus his attention on ces petitioners claimed deductions for the following expenses related to ces on schedules c profit or loss from business attached to their and federal_income_tax returns expense taxes and licenses supplies dollar_figure dollar_figure repairs and maintenance office interest-mortgage insurance other than health depreciation and sec_179 advertising car and truck business use of the home meals and entertainment utilities travel legal and professional services commissions and fees other total big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- big_number -0- big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number respondent disallowed deductions for the schedule c expenses because of lack of substantiation during the years at issue ces did not have any clients was not hired to perform any services did not bid on any highway engineering jobs and had no income mr tarighi provided a calendar with cryptic handwritten notes to substantiate the miles he drove for ces during the years at issue petitioners had a flood in their basement in and lost some of the receipts related to ces mr tarighi was unable to produce records or receipts for tolls incurred meals and entertainment_expenses office supplies his office furniture or his office computer as substantiation for his home_office expenses mr tarighi provided copies of his household utility bills the amounts on the bills were inconsistent with the amounts of his deductions for ces during the years at issue respondent also disallowed the following deductions on schedules a itemized_deductions for lack of substantiation the deduction for other taxes the and medical and dental expense deductions and deductions for unreimbursed employee business_expenses for the years at issue respondent also adjusted the amount of petitioners’ schedule a deduction for real_estate_taxes on the basis of the information that petitioner’s lenders provided for petitioners claimed a dollar_figure deduction for state income taxes in petitioners received a state_income_tax refund of dollar_figure from the state of maryland for the tax_year and this amount was not reported on their return discussion we must decide whether petitioners have shown that they are entitled to deduct amounts greater than those respondent allowed for the years at issue and whether they failed to include their state_income_tax refund in income for we also must decide whether petitioners are liable for a failure to timely file addition_to_tax for and whether they are liable for accuracy-related_penalties for and startup expenses reported on schedules c sec_162 generally allows taxpayers to deduct ordinary and necessary expenses paid_or_incurred in connection with a trade_or_business in order for a taxpayer to deduct expenses the trade_or_business must be functioning as a going concern and performing the activities for which it was organized at the time that the expenses are incurred 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 93_tc_684 aff’d in part remanded in part u s app lexis 10th cir date woody v commissioner tcmemo_2009_93 aff’d 403_fedappx_519 d c cir glovtov v commissioner tcmemo_2007_147 although sec_162 the determinations in the commissioner’s notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 no question was raised by either party regarding shifting the burden_of_proof or going forward with the evidence and petitioners have not shown that the burden should shift to respondent thus the burden_of_proof remains on petitioners see sec_7491 does not allow the deduction of startup and preopening expenses it may be possible to deduct them over time sec_195 hardy v commissioner t c pincite whether a taxpayer is engaged in a trade_or_business for purposes of sec_162 depends on the facts and circumstances of each case woody v commissioner tcmemo_2009_93 the court has focused on the following three factors when making this determination whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see id on the basis of the evidence presented we conclude that mr tarighi was not engaged in a trade_or_business for purposes of sec_162 during the years at issue ces did not have any income or clients and did not bid on any jobs during the years at issue though mr tarighi frequently visited construction sites to promote ces if he had the intention of earning a profit he would have pursued contracts and bid on jobs mr tarighi’s actions exemplify steps taken to set up a business not those of a business that has commenced and is presently operating as a going concern we hold that the amounts reported on petitioners’ and schedules c are startup expenses and may not be deducted pursuant to sec_162 consequently we need not address whether petitioners have provided sufficient evidence to substantiate the amounts reported on schedules c adjustments to itemized_deductions deductions are a matter of legislative grace and taxpayers bear the burden of establishing that they are entitled to any claimed deduction rule a 503_us_79 taxpayers are required to maintain sufficient records to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs real_estate_taxes taxpayers may deduct state and local real_property_taxes paid_or_accrued within the taxable_year sec_164 petitioners claimed a dollar_figure deduction for real_estate_taxes on their return petitioners’ lender reported to respondent that petitioners paid dollar_figure in real_estate_taxes in petitioners have not provided substantiation to support a deduction greater than the amount reported by the lender and are not entitled to deduct more than dollar_figure for on their return petitioners claimed a dollar_figure deduction for real_estate_taxes petitioners’ lender reported that petitioners paid dollar_figure in real_estate_taxes in while this discrepancy was not noted in the notice_of_deficiency the lender’s report substantiates that petitioners are entitled to a deduction greater than what was reported on their return other taxes in addition to state local and foreign real_property_taxes sec_164 allows a deduction for various other state local and foreign taxes paid_or_accrued during the taxable_year petitioners claimed a dollar_figure deduction for other taxes on their return petitioners have not provided any support to substantiate this deduction and are not entitled to a deduction for other taxes medical dental and insurance premiums sec_213 generally allows a deduction for expenses paid during the taxable_year for medical_care of the taxpayer his spouse or a dependent that is not compensated for by insurance to the extent the expenses exceed of adjusted_gross_income medical_care is broadly defined to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for insurance covering such things sec_213 d in order to deduct expenses for medical_care taxpayers are specifically required to furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment sec_1 h income_tax regs further payments for medical insurance premiums may be deducted only if the payments were made with money that was included in the taxpayer’s gross_income adams v commissioner tcmemo_2013_92 lenihan v commissioner tcmemo_2006_259 aff’d 296_fedappx_160 2d cir petitioners claimed deductions of dollar_figure for and dollar_figure for before the application of the adjusted_gross_income limitation mr tarighi submitted a handwritten summary at trial claiming that petitioners’ medical_expenses were dollar_figure for dollar_figure for and dollar_figure for petitioners also submitted copies of invoices and statements from various medical and dental providers explanations of benefits from multiple insurance_companies canceled checks and receipts petitioners did not show that their insurance premiums were paid with after-tax_dollars respondent determined that the petitioners substantiated medical_expenses of dollar_figure for dollar_figure for and dollar_figure for on the basis of the evidence submitted at trial we find that petitioners are not entitled to deduct any of their medical_expenses because their substantiated expenses do not exceed of their adjusted_gross_income unreimbursed employee business_expenses for and petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure respectively for unreimbursed employee mileage expense sec_4 mr tarighi incurred as an employee generally a taxpayer’s costs of commuting from home to his or her place of business or employment are personal expenses that may not be deducted sec_1_262-1 income_tax regs see also sec_212 sec_1_212-1 income_tax regs however a taxpayer may be able to deduct expenses_incurred in commuting between one or more business locations dehr v commissioner tcmemo_1998_441 friend v commissioner tcmemo_1990_144 aff’d without published opinion 937_f2d_608 6th cir in order for a taxpayer to deduct the business mileage of a passenger_vehicle the these amounts were reported on the return as unreimbursed employee business_expenses at trial mr tarighi testified that these deductions were entirely for unreimbursed mileage expenses petitioners’ return reported dollar_figure as unreimbursed employee business_expenses and dollar_figure as other miscellaneous_itemized_deductions subject_to the adjusted_gross_income limitation petitioners did not provide any evidence regarding these deductions at trial and on the basis of mr tarighi’s testimony we find that these amounts should also have been reported as unreimbursed employee business_expenses these amounts were reported on the return as unreimbursed employee business_expenses at trial mr tarighi testified that these deductions were entirely for unreimbursed mileage expenses strict substantiation requirements of sec_274 must be met sec_274 sec_280f taxpayers must generally establish the amount of the business use of each vehicle in terms of mileage the exact date s of the use of the vehicle and the business_purpose with respect to each expenditure or use robinson v commissioner tcmemo_2014_120 sec_1_274-5t temporary income_tax regs fed reg nov during and the first half of mr tarighi was employed by wallace montgomery and worked exclusively on wallace montgomery’s contract with the mta wallace montgomery’s policy was to reimburse employees for each mile driven in excess of miles mr tarighi claimed reimbursement for the miles he drove to the mta’s office that he was not reimbursed for under wallace montgomery’s policy yet on the basis of the evidence presented it is not possible to determine how often mr tarighi drove directly to the mta’s office from his home and how often he drove from his home to wallace montgomery’s office and then to the mta’s office further mr tarighi did not maintain a log of miles driven for wallace montgomery we accordingly hold that petitioners have not presented sufficient substantiation to meet the stricter standards for business travel and to support a deduction for the unreimbursed mileage expenses for and incurred while mr tarighi was employed by wallace montgomery mr tarighi was employed by progressive during the second half of and worked on progressive’s contract with the mta mr tarighi testified that he drove from his home directly to the mta’s office every day the mta’s office was mr tarighi’s place of employment while he was employed by progressive because the cost of commuting is a nondeductible personal_expense petitioners are not entitled to a deduction for unreimbursed employee_expenses for mileage for the time that mr tarighi was employed by progressive see sec_1_262-1 income_tax regs mr tarighi was not employed during consequently as he conceded at trial petitioners are not entitled to any unreimbursed employee_expenses for professional engineering exam fee petitioners claimed a dollar_figure deduction on their schedule c for mr tarighi’s professional engineering exam fee at trial mr tarighi testified that he took the exams in the years at issue petitioners provided no records or receipts to substantiate when these examinations were taken or their cost while we have determined that petitioners are not entitled to any schedule c deductions because mr tarighi was not engaged in a trade_or_business with respect to ces taking the professional exam was necessary in order for mr tarighi to maintain his engineering license though it may have been possible for mr tarighi to deduct his examination fees as an itemized_deduction because of the unfortunate lack of substantiation petitioners are not entitled to a deduction failure to report a portion of a taxable state_income_tax refund the tax_benefit_rule of sec_111 provides that if an amount is deducted from income in one year and a part or all of the amount is recovered in a later year the recovered amount is treated as income for the year it is received to the extent the deduction reduced the amount of tax imposed sec_111 119_tc_317 aff’d 370_f3d_1228 d c cir kadunc v commissioner tcmemo_1997_92 see 460_us_370 petitioners deducted maryland state_income_tax of dollar_figure on their federal return their return indicates that they received a dollar_figure state_income_tax refund in but the form 1099-g certain government payments issued to petitioners by the state of maryland indicates that they received a refund of dollar_figure we hold that petitioners should have included the entire dollar_figure on their return failure to timely file addition_to_tax for sec_6651 provides for an addition_to_tax of per month up to for late filing petitioners’ income_tax return was due on date but it was not filed until date petitioners bear the burden of showing that there was reasonable_cause to excuse the late filing see rule a 116_tc_438 petitioners have not shown reasonable_cause for the late filing and therefore are liable for the sec_6651 addition_to_tax accuracy-related_penalties for and sec_6662 and b and imposes an accuracy-related_penalty of on the portion of an underpayment attributable to negligence or a substantial_understatement_of_income_tax negligence is defined to include any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the commissioner bears the burden of production for the accuracy-related_penalty sec_7491 this requires the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty higbee v commissioner t c pincite once the commissioner satisfies his burden the burden shifts to the taxpayer to show that the penalty should not be imposed id pincite see rule respondent has met his burden of production because petitioners’ understatements of income_tax for and exceed both of the tax required to be shown on the returns and the dollar_figure threshold for application of the penalty sec_6664 provides an exception to the sec_6662 penalty if the taxpayer can establish that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith sec_1_6664-4 income_tax regs whether a taxpayer acted with reasonable_cause and in good_faith is determined in each case by taking into account all relevant facts and circumstances petitioners have not presented any evidence to show that there was reasonable_cause for their underpayments for and accordingly we hold that the sec_6662 penalties apply to petitioners’ underpayments for and to reflect the foregoing decision will be entered under rule
